 



Exhibit 10.3
WORLD WRESTLING ENTERTAINMENT, INC.
AGREEMENT FOR PERFORMANCE STOCK UNITS
     THIS AGREEMENT FOR PERFORMANCE STOCK UNITS (this “Agreement”) is entered
into as of July 20, 2007 by and between World Wrestling Entertainment, Inc., a
Delaware corporation (the “Company”), and <Employee Name> a management employee
of the Company (the “Employee”).
     WHEREAS, the Company’s Board of Directors has approved a 2007 Omnibus
Incentive Plan (the “Plan”) and the Company will be seeking approval of the Plan
by the Company’s stockholders at their 2008 annual meeting (the “Stockholder
Approval”);
     WHEREAS, the Company intends to make a grant under the Plan of performance
stock units (each a “Performance Stock Unit” or “PSU”), which grant shall be
conditional upon receipt of the Stockholder Approval and subject to vesting
based on the Company meeting certain prescribed performance criteria; and
     WHEREAS, Employee wishes to receive such Performance Stock Units in
accordance with the Plan and this Agreement, in each case subject to Stockholder
Approval as provided herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
stated herein, and intending to be legally bound, the Company and Employee
hereby agree as follows:
     1. Certain Definitions

    Each capitalized term used in this Agreement shall have the meaning ascribed
to that term in the Plan unless otherwise defined herein. The following
capitalized terms shall have the respective meanings set forth below:

  (a)   “Date of Grant” for any PSU shall mean the date hereof.     (b)  
“Dividend Units” shall have the meaning ascribed thereto in Section 4.     (c)  
“Employee Account” shall have the meaning ascribed thereto in Section 2(b).    
(d)   “Performance Criteria” shall mean the performance criteria set forth in
Exhibit A hereto.     (e)   “PSU” shall mean a Performance Stock Unit under
which Employee shall have the right to receive one Share and Dividend Units (as
ascribed thereto in Section 4), accruing as a result of such PSU, upon the
Company achieving performance criteria set forth in Exhibit A.

Page 1 of 7



--------------------------------------------------------------------------------



 



  (f)   “Shares” shall mean the shares of the Company’s Class A Common Stock,
including any such shares issuable upon the vesting of an PSU or Dividend Unit.

     2. Grant of PSUs; Restrictions

  (a)   Subject to all terms and conditions of the Plan and of this Agreement
(and subject to execution of this Agreement by Employee), the Company hereby
grants to Employee those PSUs listed in Exhibit A to this Agreement.     (b)  
Each PSU shall be recorded in a PSU bookkeeping account maintained by the
Company in the name of Employee (the “Employee Account”). The Company’s
obligations under this Agreement shall be unfunded and unsecured, and no special
or separate fund shall be established and no other segregation of assets shall
be made. The rights of Employee under this Agreement shall be no greater than
those of a general unsecured creditor of the Company. Employee shall have no
rights as a stockholder of the Company by virtue of any PSU unless and until
such PSU vests and resulting Shares are issued to Employee, and

  i.   All terms and conditions stated in the Plan and all those stated in this
Agreement shall apply to each PSU and Dividend Unit;     ii.   No PSU or
Dividend Unit may be sold, transferred, pledged, hypothecated or otherwise
encumbered or disposed by Employee; and     iii.   Each PSU and Dividend Unit
shall remain restricted and subject to forfeiture unless and until it has vested
in accordance with the Plan and this Agreement.

     3. Vesting

  (a)   Vesting Based on Performance. Provided the Company meets the Performance
Criteria set forth on Exhibit A hereto, the PSUs granted hereunder shall vest
[VESTING TERMS]. In the event such performance criteria are not met, the PSUs
and all Dividend Units shall terminate ab initio and be of no further force or
effect.     (b)   Dividend Unit Vesting. Dividend Units and other dividends and
distributions thereon, shall vest as provided in Section 4(ii).     (c)   Other
Vesting

Page 2 of 7



--------------------------------------------------------------------------------



 



  i.   Optional Vesting. The Committee may also at any time and from time to
time determine that any other PSUs and Dividend Units shall become vested based
on such factors as the Committee may determine in its sole discretion
(including, without limitation and by way of example only, performance of
Employee’s operating unit, performance of the Company as a whole, benefits of
providing additional long-term incentive compensation to Employee in light of
the competitive market for Employee’s services, severance arrangements, etc.).
If the Committee makes such a determination, then such additional PSUs and/or
Dividend Units as may be specified by the Committee in such determination shall
become vested at the time specified by the Committee in such determination.    
ii.   Change in Control. If a Change in Control occurs and (x) within
twenty-four (24) months thereafter (x) the Employee’s employment is terminated
by the Company without cause (as determined by the Committee in its sole
discretion); or (y) the Employee terminates his or her employment as a result of
(i) a decrease in base salary; (ii) a change in responsibility or reporting
structure; or (iii) a change in employment to a location more than twenty-five
miles from the place of employment at the time of the Change in Control; then
all PSUs and Dividend Units shall immediately vest at the target level.

  (d)   Effects of Vesting. With respect to each PSU and Dividend Unit that
vests, the Company shall, within a reasonable time after the vesting, issue one
Share to Employee without restrictions under the Plan or this Agreement. Any
such issuance shall be subject to all laws (including without limitation those
governing withholding of taxes and those governing securities and transfer
thereof).

4.   Dividend Units; Vesting       With respect to each PSU, whether or not
vested, that has not been forfeited (but only between the end of a fiscal period
for which the Performance Criteria have been met and the time that the
underlying Shares have been issued), the Company shall, with respect to any cash
dividends paid to Shares (based on the same record and payment date as the
dividends paid on such Shares) accrue into the Employee Account the number of
Shares (“Dividend Units”) as could be purchased with the aggregate dividends
that would have been paid with respect to such PSU if it were an outstanding
Share (together with any other cash accrued in the Employee Account at that
time) at the price per Share equal to the closing price on the New York Stock
Exchange

Page 3 of 7



--------------------------------------------------------------------------------



 



    (NYSE) (or a comparable price, if the Shares are not then listed on the
NYSE) on the date of the dividend payment. These Dividend Units thereafter
(i) will be treated as PSUs for purposes of future dividend accruals pursuant to
this Section 4; and (ii) will vest in such amounts (rounded to the nearest whole
Dividend Unit) at the same time as the PSUs with respect to which such Dividend
Units were received. Any dividends or distributions on Shares paid other than in
cash shall accrue in the Employee Account and shall vest at the same time as the
PSUs in respect of which they are made (in each case in the same form, based on
the same record date and at the same time, as such dividend or other
distribution is paid on such Share).   5.   Forfeiture       Except as provided
for vesting on termination of employment following a Change of Control as
contemplated in Section 3(c)(ii) or vesting as part of a severance arrangement
as contemplated in Section 3(c)(i), upon termination of Employee’s employment
(regardless of whether caused by resignation, termination by the Company, death,
disability or otherwise), each PSU, Dividend Unit and other remaining accrued
dividends in the Employee Account, in each case that has not previously vested,
shall be forfeited by the Employee to the Company. Employee shall thereafter
have no right, title or interest whatsoever in such unvested PSUs, Dividend
Units and accrued dividends and distributions and Employee shall immediately
return to the Secretary of the Company any and all documents representing such
forfeited items. Upon such termination of employment all vested PSUs, Dividend
Units and dividends and distributions thereon shall immediately be paid or
issued, as the case may be, to the Employee.   6.   No Continuation of
Employment       This Agreement shall not give Employee any right to employment
or continued employment and the Company may terminate Employee’s employment or
otherwise treat Employee without regard to any effect such termination may have
upon Employee under this Agreement.   7.   Terms Subject to Plan      
Notwithstanding anything in this Agreement to the contrary, each and every term,
condition and provision of this Agreement shall be, and shall be construed as,
consistent in all respects with all terms, conditions and provisions of the
Plan. If any term, condition or provision of this Agreement is (or is alleged to
be) inconsistent with the Plan in any respect, the Plan shall govern in all
circumstances and such inconsistent (or allegedly inconsistent) term, condition
or provision shall be construed so as to be consistent in all respects with the
Plan.

Page 4 of 7



--------------------------------------------------------------------------------



 



8.   Entire Agreement: Amendments       This Agreement and the Plan contain all
terms and conditions with respect to the subject matter hereof and no amendment,
modification or other change hereto shall be of any force or effect unless and
until set forth in a writing executed by Employee and the Company (in each case
except for such amendments as the Company is expressly authorized hereunder, or
under the Plan, to make without Employee’s consent). No amendment to the Plan
after the date hereof shall affect the terms and conditions hereof in a manner
that is adverse to the Employee.   9.   Governing Law       This Agreement shall
be governed by and construed in accordance with the laws of the State of
Connecticut, without giving effect to principles of conflicts of law. If any
dispute arises with respect to this Agreement or any matter hereunder, (x) such
dispute shall be submitted to the Federal or state courts sitting in the State
of Connecticut, with each party waiving any defense to such venue; and (y) each
party irrevocably waives its right to a jury trial. The prevailing party shall
be reimbursed by the other party for any costs of any proceeding relating to
this Agreement in any matter hereunder incurred by the prevailing party,
including reasonable attorneys’ fees and costs.   10.   Taxes       Employee
shall be liable for any and all taxes, including withholding taxes, arising out
of this grant or the vesting of PSUs or distribution of Shares hereunder.
Employee may elect to satisfy such withholding tax obligation by having the
Company retain Shares having a fair market value equal to the Company’s minimum
withholding obligation.   11.   Stockholder Approval       The grant of PSUs
hereunder is subject to the condition of receiving the Stockholder Approval, and
in the event that Stockholder Approval is denied, the PSUs shall terminate ab
initio and be of no further force and effect. Pending Stockholder Approval, no
PSUs or Dividend Units shall vest and no Shares shall be issued or issuable.

Page 5 of 7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Employee has executed this Agreement and the Company
has caused this Agreement to be executed by its duly authorized officer, all as
of the day and year first above written.

            EMPLOYEE   WORLD WRESTLING
ENTERTAINMENT, INC.
 
       
 
       
 
  By:    
 
       
 
  Title:    
 
       

Page 6 of 7



--------------------------------------------------------------------------------



 



Exhibit A
Individual Target PSU Award
<PSU Target Amount>
Performance Criteria
The Performance Criteria are as follows. [PERFORMANCE TERMS].

Page 7 of 7